Citation Nr: 1643464	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  07-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran had active military service from April 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran was scheduled for a travel Board Hearing in June 2012 which was cancelled by the Veteran.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In October 2010, the Board remanded this case for additional development, and the case was subsequently returned for further appellate review.

In October 2015, the Board denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran subsequently appealed these denials to the Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Remand (joint motion) and Order, the Court vacated the Board's October 2015 decision and remanded the claims to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  As described by the Veteran in a September 2016 statement, he essentially contends that these disabilities were incurred as a result of his "duties and responsibilities while on board the USS Canberra in Vietnam."  Specifically, he reported having suffered acoustic trauma "first as a Fireman working in the Boiler Room for approximately 3 months."  He also described having suffered acoustic trauma when he was "transferred to Laundry, Supply Division.  Laundry Room consisted of large equipment washing machines, pressure roller equipments, dryer etc.  These are heavy duty laundry equipments with noise hazard emissions operating them on a daily basis.  Personnel assigned was at least 2000 that includes Marines as well."

In addition, the Veteran reported in a January 2006 statement that, while aboard the USS Canberra, he was serving "in a War Zone and assigned a battle station.  Manning battle station in the 'Powder Room' (where gunpowder is inserted to 8" Guns) was located directly above my enclosed compartment."  He reported that the firing of the guns "caused extreme noise within this enclosed compartment."  He described this activity "was a day and night operation[] lasting four to five hours daily.  Aside from guns being fired, battle station alarms constantly sound[]-off."  He reported that noise protection was not available.  

In its October 2015 decision, the Board conceded that the Veteran suffered noise exposure from his work in the boiler room and in the laundry room.  It also determined, however, that the combat presumption of 38 U.S.C. § 1154(b) (West 2014) did not apply to the Veteran's reported acoustic trauma from guns firing and battle station alarms sounding.  The Board neither conceded acoustic trauma from these sources nor determined that the Veteran had actually suffered such exposure.  

The joint motion cited Sizemore v. Principi, 18 Vet. App. 264 (2004) VAOPGCPREC 12-99 (October 18, 1999) in support of its conclusion that the Board had applied a definition of "engaged in combat" that was too limited.  It noted that the Veteran's "duty ship (USS Canberra) was engaged in bombardment operations during his time on board, (September 1967-September 1970)," that he had "received the Meritorious Unit Commendation which references the combat activities of USS Canberra during the time covered by his award," and that the Honolulu RO "had previously conceded Appellant's prior combat participation in relation to a psychiatric disability claim."  It further determined that, "[b]y not addressing the contrary evidence of record supporting a finding that Appellant had engaged in combat, the Board failed to provide the necessary analysis that there was clear and convincing evidence that he had not.  See 38 U.S.C. § 1154(b); 38 U.S.C. § 7104(d)(1)."  In light of the above, the Board must either determine that the Veteran (1) did engage in combat with the enemy or is otherwise determined to have suffered the acoustic trauma that is described to have been occurred as a result of guns firing and alarms sounding, or (2) did not engage in combat with the enemy and is otherwise determined to have not suffered the acoustic trauma that is described to have occurred as a result of guns firing and alarms sounding.

In making this determination, the Board notes that Sizemore discusses the legislative history that informs the intended application of the term "engaged in combat with the enemy."  In Sizemore, the Court specifically noted that VAOPGCPREC 12-99 (G.C. Prec. 12-99) defines "'engaged in combat with the enemy', as used in 38 U.S.C. § 1154(b), as requiring the veteran to have 'personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.'"  See Sizemore, 18 Vet. App. at 272.  The Court noted that  "[e]vidence that the veteran participated in attacking or defending an attack of the enemy would ordinarily show that the veteran had 'engaged in combat,' but that general description would not be exhaustive of circumstances which may, in individual cases, be found to constitute engagement in combat."  See G.C. Prec. 12-99 at para 6.  The Court further noted that G.C. Prec. 12-99, para 5, quoted the following statement from an August 17, 1932, VA Administrator's Decision No. 100: "[T]he phrase 'incurred in combat,' as used in the Act of June 30, 1932, would generally include 'a disability incurred as a direct result of injury caused by an instrumentality of war while [the veteran] was actually engaged in attacking, defending or sustaining an attack of the enemy.'"  It further noted that "this definition was part of the background for the enactment of section 1154(b) in 1941."  See G.C. Prec. 12-99 at para 5; Arms v. West, 12 Vet. App. 188, 197 (1999) (noting legislative history for section 1154(b)).  

Based on the above, the Board finds that the Veteran was engaged in combat when he suffered acoustic trauma on board the USS Canberra, as the circumstances of the Veteran's service aboard the USS Canberra are consistent with the broader definition of "engaged in combat" that is contemplated by Sizemore, G.C. Prec. 12-99, and VA Administrator's Decision No. 100.  Specifically, the evidence reflects that the Veteran's unit received a Meritorious Unit Commendation for the USS Canberra "[f]or meritorious service from 17 October 1967 to 19 April 1968, in connection with the planning and execution of combat missions against enemy supply routes, fortified emplacements, and troop concentrations along the more than 400 miles of belligerent coastline of North and South Vietnam."  Therefore, the combat presumption of 38 U.S.C. § 1154(b) applies to this case, and the presumption of acoustic trauma specifically attaches to the Veteran's described exposure to the sounds of guns firing and alarms sounding.  The Board finds it necessary to remand this claim for a new examination and etiology opinion.  Any opinion that is obtained on remand must accept the occurrence of the described acoustic trauma (in addition to the acoustic trauma from the boiler room and the laundry room that has already been accepted by VA).  

The joint motion also determined that the Board had relied on an inadequate etiology opinion for the hearing loss and tinnitus claims, noting that the July 2012 VA examination report was based, in part, on an unproven medical diagnosis.  It noted that the July 2012 examiner had concluded that the Veteran's "hearing loss and tinnitus [were] the result of possible vestibular pathology discussed in a March 6, 2006 audiological evaluation."  It further noted, however, that there is no actual diagnosis of a vestibular injury of record.  The joint motion determined "that the Board should request a new audiological examination and etiology opinion which corrects the deficiency noted in the July 2012 VA examination."  

On remand, the examiner should specifically address whether there is a vestibular component to the Veteran's hearing loss and tinnitus and, if so, whether it is related to service.  

The joint motion also noted "that the Board failed to analyze material and potentially favorable evidence of record that the Appellant had experienced hearing loss and tinnitus since service."  It expressly noted a statement submitted by the Veteran's spouse and a statement from the Veteran's former shipmate as requiring VA discussion.  In addition, with respect to the tinnitus claim, the joint motion stated "that the Board did not provide an adequate statement of reasons or bases for rejecting the Appellant's allegations that he has had tinnitus since service because there [were] no medically documented complaints of tinnitus."  It also noted that "the Board failed to analyze the Appellant's explanation as to why he had not complained about tinnitus in the past."  Future VA adjudication should address this evidence and any other evidence of record that is favorable to the Veteran.

On remand, the AOJ should obtain any outstanding VA medical records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate them with the claims file.

2.  Following completion of the above, schedule the Veteran for an examination to obtain a medical opinion as to whether he has current bilateral hearing loss and tinnitus disabilities that are related to his period of service.  The claims file must be reviewed by the examiner in conjunction with the examination, and a complete history should be obtained from the Veteran.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted, and the results should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service or in-service noise exposure.  For purposes of this opinion, the Board notes that the Veteran's reported acoustic trauma while serving aboard the USS Canberra is conceded.  Specifically, the Veteran is considered to have been exposed to loud noise from (a) his work in the boiler room, (b) his work in the laundry room, (c) the firing of 8" guns from the powder room that was directly above his enclosed compartment, and (d) battle station alarms.  The examiner should also consider the Veteran's reports that he did not use hearing protection to be credible.

The examiner should specifically address whether there is a vestibular component to the Veteran's hearing loss and tinnitus and, if so, whether it is related to service.  

The examiner should provide a rationale for the conclusions reached.

3.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




